Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Fan (US 2015/0253089) and Richey, (US 6,131,651).
Cho (US 2011/0189406) teaches forming a thin metal film providing a carbon precursor on the metal and heat treating to form a graphene layer on the metal film (See claims and figures). The graphene formed in Cho is considered to have the claimed properties of claim 1 of having a higher thermal conductivity than the amorphous carbon precursor material.
The carbon and metal are heated to a temperature as high as about 600 degrees (or See Ali 6,661,317 incorporated by reference in FAN [0007] teaches as high as about 500 degrees) which could include 45O degrees as claimed or otherwise render it 
Regarding claim 2, the metal is one of several factors recited and therefore taken into account on the process of Cho as claimed. Applicant’s method claim does not require any particular step and therefore Cho is considered to meet the claim. 
Claim 3 is not positively reciting that the metal is aluminum. 
Regarding claims 3-4, the carbon and metal are heated to a temperature within the claimed ranges (See claims). Further, the metal can be copper as claimed amongst others (See claims). 
Regarding claim 5, the art does not teach oxygen or hydrogen presence. 
Regarding claim 6, the carbon formed is graphene (See figures and claims). 
Regarding claim 7, the graphene is within the claimed thickness (See claims). 
Regarding claim 8, Cho teaches providing carbon ions and heating them as claimed (See claims and figures). 
Cho does not teach a second carbon layer. 
Fan (US 2015/0253089) teaches forming a thermal management device by encapsulating a bulk graphene material in a metal such as aluminum or copper (See figures, claims, and [0007-0008]). The material of Fan provides for excellent thermal conductance and low thermal resistance [0010].
It would have been obvious to provide multiple graphene, graphite or metal layers to form a material such as that of Fan that provides for excellent thermal conductance and low thermal resistance [0010] that lowers thermal interface resistance.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple layers to allow for movement of the structure and prevent delamination and improve bonding.  
Additionally, Richey teaches both aluminum and copper are good metal material for heat dissipation therefore it would have been obvious to substitute known material useful for the same purpose; and it would be obvious to heat it to a temperature adequate to form graphene as claimed (per claim 3).
Richey further teaches it is known on the art to provide an adhesive (or polymer) to bond the layers and therefore it would have been obvious to provide a bonding layer, binder o adhesive agent  to bond and prevent delamination (See claims Richey). 
Given Richey and Fan desire to provide graphite, it would have been obvious to provide a graphite powder to form a graphite core and to provide binder to prevent delamination. 
The above art does not teach a passivation layer. 
Oganesian (US 2015/0311137) teaches forming a passivation layer that can be highly thermally conductive material including chromium and nickel alloys and then coating them with a thermally conductive layer comprising graphene (See [0034-0035]).
It would have bene obvious to provide a passivation layer made of the claimed material because it s known to be hogly thermally conductive material good for use in thermal management layers including passivation layers.    



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783